#26400-a-SLZ

2013 S.D. 53

                             IN THE SUPREME COURT
                                     OF THE
                            STATE OF SOUTH DAKOTA

                                    ****
STATE OF SOUTH DAKOTA,                       Plaintiff and Appellee,

      v.

VIND MICHAEL STROZIER,                       Defendant and Appellant.


                                    ****

                  APPEAL FROM THE CIRCUIT COURT OF
                     THE SECOND JUDICIAL CIRCUIT
                  MINNEHAHA COUNTY, SOUTH DAKOTA

                                    ****

                   THE HONORABLE ROBIN J. HOUWMAN
                               Judge

                                    ****

MARTY J. JACKLEY
Attorney General

BETHANY L. ERICKSON
Assistant Attorney General
Pierre, South Dakota                         Attorneys for plaintiff
                                             and appellee.

MOLLY C. QUINN of
Minnehaha County Public
 Defender’s Office
Sioux Falls, South Dakota                    Attorneys for defendant
                                             and appellant.

                                    ****

                                             CONSIDERED ON BRIEFS
                                             ON MAY 20, 2013

                                             OPINION FILED 07/10/13
#26400

ZINTER, Justice

[¶1.]        Vind Strozier was convicted of murder in the second degree and

aggravated assault after stabbing two men during an altercation. Prior to trial, he

moved to suppress his statements made during a custodial interrogation. The

circuit court denied the motion. Strozier appeals the denial of the motion and his

convictions. We affirm.

                            Facts and Procedural History

[¶2.]        On August 13, 2011, Strozier was living in a motel in Sioux Falls. At

approximately 7:30 p.m., he returned to the motel after work. After consuming

alcoholic beverages, he joined two friends at a different motel. Later, while the

three men were walking back to Strozier’s motel, Strozier stopped at a gas station

and then proceeded to rejoin his friends at his motel.

[¶3.]        As Strozier approached his motel, he noticed that his friends were

arguing with a group of seven people who he did not know. An altercation ensued

between Strozier and two men in the group, later identified as Rodney Iron Hawk

and Cory Thornton. Strozier was knocked to the ground, he got up, and he went to

his motel room.

[¶4.]        Strozier then returned to the scene of the altercation, where his two

friends were still arguing with the group. Strozier had an opened knife and

“swiped” at the men, fatally stabbing Iron Hawk. Thornton was cut on his arm.

[¶5.]        Police officers arrived at the scene. Strozier was arrested, read his

Miranda rights, placed in the back of a patrol car, and taken to the law enforcement

center. Upon arriving at the center, two of the officers noted that Strozier was


                                         -1-
#26400

emotional, upset, stressed, and he had urinated on himself. The officers further

observed two bumps on his forehead and abrasions on his face, back, and shoulder.

Strozier requested medical attention and was transported to a hospital.

[¶6.]         Shortly after midnight, a blood test at the hospital indicated that his

blood-alcohol level was 0.214 percent. A physician diagnosed a non-serious closed-

head injury, 1 facial contusions, and abrasions. Strozier was given one dose of pain

medication and was taken back to the law enforcement center.

[¶7.]         At 1:30 a.m., Strozier was placed in an interrogation room. While

waiting to be interviewed, he made several comments about pain from his head

injury. At approximately 2:50 a.m., Detective Carda entered the room to begin the

interrogation. Carda re-advised Strozier of his Miranda rights. 2 Strozier replied

that he understood his rights and waived them. 3


1.      The treating physician described a closed-head injury as “a head injury where
        you bump your head and your CAT scan of your brain is normal. You don’t
        have any bleeding or anything very serious.”

2.      Approximately thirty minutes into the interrogation, Strozier and Detective
        Carda left the room to use the restroom. When the interrogation resumed,
        Carda read Strozier his Miranda rights again. Strozier waived his rights at
        that time as well.

3.      After Carda read Strozier his Miranda rights, the following conversation took
        place:

              Detective Carda: . . . Do you understand these rights?
              Strozier: More than you think I know. I told you I’ve got a
              cousin who been police for thirty years.
              Detective Carda: How about a yes or a no?
              Strozier: Yes sir. Yes sir.
              Detective Carda: . . . Do you wish to waive these rights and
              talk to me at this time?
              Strozier: Yes I do.

                                          -2-
#26400

[¶8.]         During a two-hour interrogation, Strozier maintained a fairly

consistent account of the incident, claiming that he acted in self-defense. He

claimed that he had been beaten during the initial altercation. 4 He stated that he

then went to his motel room and returned to the scene with an opened knife “in

order to protect himself.” 5 He acknowledged that he should not have returned.

After Carda informed Strozier that Iron Hawk had died from his injuries, Strozier

insisted that he had never meant to kill him. In the final minutes of the

interrogation, Strozier asserted that he was not trying to hurt anyone, but rather,

he was trying to make the men “respect him” and he returned to the altercation “to

prove a point.”

[¶9.]         Strozier was indicted for murder in the second degree for the death of

Iron Hawk and aggravated assault for the injury to Thornton. He moved to

suppress his statements made during the interrogation. He argued that he had not

validly waived his Miranda rights. He also argued that his statements were not

voluntary. Both arguments were premised on his contention that his head injuries,

intoxication, pain medication, sleep deprivation, and law enforcement coercion

prevented a valid Miranda waiver and a voluntary statement.




4.      At one point in the interrogation, however, Strozier acknowledged that he
        may have been beaten after he swiped at the men with the knife.

5.      At one point, Strozier indicated that he obtained the knife when he returned
        to his room after the initial altercation. He later claimed that he did not
        return to his room for the knife because the knife was already in his pocket.

                                          -3-
#26400

[¶10.]       After a hearing and a review of the video recording of the

interrogation, the circuit court ruled that under the totality of the circumstances,

Strozier waived his Miranda rights and his statements were voluntary. The court

found that Strozier was at least of average intelligence, he had extensive prior

experience with law enforcement over a thirty-five year period, and the

interrogation was not extremely lengthy or repetitive. The court acknowledged that

Strozier had been awake for approximately twenty-three hours at the time of the

interrogation. But the court found that he “did not appear sleepy, he did not yawn[

] frequently, . . . he did not lay his head down to nap [while] he waited for Detective

Carda[, and] [h]e did not tell Detective Carda that he was too tired to continue.”

The court found that “[t]here was no evidence that this lack of sleep affected the

voluntariness of [the] waiver.” With respect to intoxication, the court noted that the

video recording did not reveal “any slurred speech, any difficulty walking, [Strozier]

did not appear incoherent at any time . . . and he was anxious and eager to get his

points and opinions across[.]” With respect to medication, the court found that

Strozier was given a small dose of pain medication, the only effect of which would

have made him slightly drowsy. With respect to law enforcement coercion and

tactics, the court acknowledged that Carda did not inform Strozier of Iron Hawk’s

death until halfway through the interrogation. But the court concluded that Carda

was not required to inform Strozier of Iron Hawk’s death in order to obtain a

voluntary statement. Therefore, the court denied the motion to suppress.




                                          -4-
#26400

[¶11.]         At trial, the State’s witnesses 6 testified that during the first

altercation, Strozier was pushed to the ground and went back to his motel room.

The witnesses testified that he then returned to the scene with a knife, started

arguing with the group again, and swiped at Iron Hawk and Thornton, causing

their injuries. The witnesses indicated that it was only after these injuries were

inflicted that Strozier was beaten by members of the group.

[¶12.]         Strozier testified to a different chain of events and claimed that he had

swiped at Iron Hawk and Thornton in self-defense. He testified that after work, he

went to his motel room, showered, put his work knife in his pants, and left to meet

his friends. He stated that when he and his friends returned to his motel, Thornton

and Iron Hawk pushed him down, punched him, and kicked him. Strozier claimed

that he feared for his life, and therefore, he ran to his motel room. He stated that

he then left his room to use a pay phone across the street to call 911, but stopped at

the group’s location on his way. He claimed that Iron Hawk seemed “really frisky”

and “really aggressive.” He testified that one of the men tried to grab him, so he

grabbed his knife and swiped at Iron Hawk and Thornton. He stated that he

swiped at the men because he thought they were going to beat him again.

[¶13.]         The jury convicted Strozier of murder in the second degree and

aggravated assault. He appeals, raising the following issues:

               1.     Whether his statements were obtained pursuant to a
                      valid Miranda waiver and whether the statements were
                      voluntary.


6.       The eye witnesses included a cab driver who had observed the altercation,
         Strozier’s girlfriend, Thornton, and three other members of the group that
         Iron Hawk and Thornton were standing with outside the motel.

                                             -5-
#26400


             2.     Whether there was sufficient evidence to support the
                    jury’s rejection of his claim of self-defense.

                                       Decision

Strozier’s Statements

[¶14.]       Strozier argues that his statements were not obtained pursuant to a

valid Miranda waiver and his statements were not voluntary. We give deference to

the circuit court’s factual findings, but we review de novo the question whether a

defendant validly waived his or her Miranda rights. State v. Tuttle, 2002 S.D. 94, ¶

6, 650 N.W.2d 20, 25. The voluntariness of incriminating statements is also a legal

question that we review de novo. See id. ¶ 20.

[¶15.]       To establish a valid Miranda waiver, the State must show by a

preponderance of the evidence that “the defendant voluntarily, knowingly, and

intelligently waived Miranda rights.” Id. ¶¶ 7-8. This requires a showing that: “(1)

the relinquishment of the defendant’s rights was voluntary and (2) the defendant

was fully aware that those rights were being waived and of the consequences of

waiving them.” Id. ¶ 9. The totality of the circumstances of the interrogation is

considered. State v. Ralios, 2010 S.D. 43, ¶ 24, 783 N.W.2d 647, 655. This involves

a consideration of the “defendant’s age, experience, intelligence, and background,

including familiarity with the criminal justice system, as well as physical and

mental condition.” Id. ¶ 25.

[¶16.]       In this case, the totality of the circumstances establishes that Strozier

voluntarily, knowingly, and intelligently waived his Miranda rights. The record

reflects that he was of at least average intelligence, he maintained full-time


                                          -6-
#26400

employment, and he had extensive prior experience with the criminal justice

system. 7

[¶17.]         Nevertheless, Strozier argues that “even if [his] age, experience,

intelligence, and background . . . ma[d]e him capable of . . . waiving his rights under

normal conditions, his physical and mental condition rendered him unable to do

so[.]” He specifically contends that he was incapable of waiving his rights because

of pain from his injuries, intoxication, and sleep deprivation.

[¶18.]         Although Strozier points out that he complained about pain from his

head injury, he never exhibited any sign that the pain impaired his ability to

voluntarily, knowingly, and intelligently converse and respond to Carda. Further,

his medical treatment shortly before the interrogation reflected that he was alert

and oriented to person, place, and time. The treating physician specifically noted

that Strozier was not in any acute distress. Also, he never requested additional

medical treatment or asked Carda to stop the questioning. Strozier only

complained of pain while waiting for the interrogation to start. Once the

interrogation began, Strozier only referred to his injuries to justify his claim of self-

defense. 8




7.       Strozier had six criminal convictions and two criminal dismissals in South
         Dakota since 2003. One of the South Dakota convictions was a felony. The
         record also reflects that he was convicted of at least three felonies in other
         states.

8.       After receiving medical treatment, Strozier was given one dose of pain
         medication. At the hearing on the motion to suppress, the treating physician
         testified that the only side effect of the pain medication was slight
         drowsiness. There is no evidence that the pain medication impaired
                                                                (continued . . .)
                                               -7-
#26400

[¶19.]       There is also no evidence that Strozier’s level of intoxication impaired

his ability to waive his rights. “The test of voluntariness of one who claims

intoxication at the time of waiving his rights . . . is whether the individual was of

sufficient mental capacity to know what he was saying—capable of realizing the

meaning of his statement—and that he was not suffering from any hallucinations or

delusions.” Coon v. Weber, 2002 S.D. 48, ¶ 18, 644 N.W.2d 638, 645. Here, Strozier

does not contend that he did not know what he was saying or that he was having

hallucinations or delusions. On the contrary, a review of the video recording

indicates that he understood what he was saying, and he was not suffering from

hallucinations or delusions. This record reflects that even though Strozier had

consumed alcoholic beverages, he was not so intoxicated as to be incapable of

waiving his rights. See State v. Tapio, 459 N.W.2d 406, 411-12 (S.D. 1990)

(concluding that even though the defendant’s blood alcohol content was 0.164, his

statements were voluntary because the officer did not sense that the defendant was

intoxicated and the defendant appeared to understand the questions).

[¶20.]       Although Strozier also claims that he was deprived of sleep, he never

indicated during the interrogation that he was tired. On the contrary, the video

recording shows that he was alert and animated. We find that “there is no evidence

that [Strozier] was so overcome by fatigue or stress as to prevent” a valid waiver of

his rights. See State v. Aesoph, 2002 S.D. 71, ¶ 28, 647 N.W.2d 743, 754. Further,

our review of the interrogation’s video recording reflects that Strozier understood

________________________
(. . . continued)
         Strozier’s ability to voluntarily, knowingly, and intelligently respond to
         Detective Carda.

                                           -8-
#26400

Detective Carda’s advisement of rights and the consequences of waiving them. We

conclude that under the totality of the circumstances, Strozier voluntarily,

knowingly, and intelligently waived his Miranda rights. 9

[¶21.]         Strozier also argues that his statements were involuntary. “[T]he

validity of a Miranda waiver of rights and the voluntariness of an admission are

separate but parallel inquiries.” Tuttle, 2002 S.D. 94, ¶ 20, 650 N.W.2d at 30.

“Once suspects in custody are properly advised of, and agree to waive, their

Miranda rights, they may be freely questioned as long as interrogators do not

obtain a confession through coercion.” Id. ¶ 22. “The voluntariness of a confession

depends on the absence of police overreaching. Confessions are not deemed

voluntary if, in light of the totality of the circumstances, law enforcement officers

have overborne the defendant’s will.” Id. ¶ 20 (internal citation omitted). Two

factual inquiries are relevant.

               The factual inquiry centers on (1) the conduct of law
               enforcement officials in creating pressure and (2) the suspect’s
               capacity to resist that pressure. On the latter factor, we
               examine such concerns as the defendant’s age; level of education
               and intelligence; the presence or absence of any advice to the
               defendant on constitutional rights; the length of detention; the


9.       Strozier contends that several of the State’s cases are inapposite because they
         discuss the circumstances of the interrogation in the context of the
         voluntariness of statements, rather than in the context of a valid Miranda
         waiver. However, analyzing the voluntariness of statements encompasses
         the totality of the circumstances, which is also relevant in the context of a
         Miranda waiver. See State v. Tuttle, 2002 S.D. 94, ¶¶ 18, 20, 650 N.W.2d 20,
         29-30. The two legal issues are not mutually exclusive. See id. ¶ 20 n.4, 650
N.W.2d at 30 n.4 (quoting the Supreme Court’s holding in Colorado v.
         Connelly, 479 U.S. 157, 169-70, 107 S. Ct. 515, 523, 93 L. Ed. 2d 473 (1986),
         that “there is obviously no reason to require more in the way of a
         ‘voluntariness’ inquiry in the Miranda waiver context than in the Fourteenth
         Amendment confession context.”)

                                           -9-
#26400

             repeated and prolonged nature of the questioning; the use of
             psychological pressure or physical punishment, such as
             deprivation of food or sleep; and the defendant’s prior experience
             with law enforcement officers and the courts. Finally, deception
             or misrepresentation by the officer receiving the statement may
             also be factors for the trial court to consider; however, the police
             may use some psychological tactics in interrogating a suspect.

Id. ¶ 22 (internal citations and quotation marks omitted).

[¶22.]       With respect to the first factual inquiry, Strozier contends that law

enforcement pressured him to make incriminating statements by: detaining him for

six hours, depriving him of medical treatment and access to a restroom without a

police escort, making him wait over an hour before the interrogation began,

informing him that he was not the villain in the altercation, informing him of other

witnesses’ accounts of the incident, and not informing him of Iron Hawk’s death.

With respect to the second inquiry, Strozier contends that he lacked the capacity to

resist pressure by law enforcement because of his head injury, sleep deprivation,

intoxication, and the lack of cigarettes.

[¶23.]       The evidence does not, however, indicate that Strozier’s will was

overborne because of pressure by law enforcement or any lack of capacity to resist

pressure. First, as we previously indicated, Strozier’s education, intelligence,

physical condition, and mental condition did not suggest an inability to resist

pressure. Also, he was not refused medical treatment or access to a restroom.

Further, although he was detained for six hours, that time period included his

arrest, treatment at the hospital, and the interrogation. And even though he had to

wait over an hour before the interrogation began (because Detective Carda was

interviewing other witnesses in the case), the actual questioning only lasted two


                                            -10-
#26400

hours. Cf. State v. Fisher, 2011 S.D. 74, ¶ 22, 805 N.W.2d 571, 576-77 (ruling that,

among other things, a six-hour interview did not impair a defendant’s ability to

make voluntary statements). Additionally, Detective Carda’s statement that

Strozier was not a villain, Carda’s repetition of other witnesses’ accounts, and

Carda’s failure to inform Strozier of Iron Hawk’s death were not coercive

psychological tactics. We conclude that, considering the totality of the

circumstances, Strozier’s statements were voluntary.

Sufficiency of the Evidence

[¶24.]       Strozier argues there was insufficient evidence to support the

convictions because the evidence reflected that he acted in self-defense. “Our

review of the sufficiency of the evidence is de novo.” State v. Plenty Horse, 2007
S.D. 114, ¶ 5, 741 N.W.2d 763, 764. We do not “resolve conflicting evidence, assess

the credibility of witnesses, or reevaluate the weight of the evidence.” State v.

Jucht, 2012 S.D. 66, ¶ 18, 821 N.W.2d 629, 633. The question is not whether we

believe “the evidence at the trial established guilt beyond a reasonable doubt.”

Plenty Horse, 2007 S.D. 114, ¶ 5, 741 N.W.2d at 765. “It is the jury’s responsibility,

not ours, ‘to decide what conclusions should be drawn from evidence admitted at

trial.’” State v. Toohey, 2012 S.D. 51, ¶ 27, 816 N.W.2d 120, 131 (quoting Coleman

v. Johnson, ___ U.S. ___, ___, 132 S. Ct. 2060, 2062, 182 L. Ed. 2d 978 (2012)).

Thus, the question is “whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Id.

[¶25.]       Strozier argues that “the evidence in the light most favorable to the

verdict shows that [he] acted in self-defense.” He highlights his statements to the
                                          -11-
#26400

police in which he indicated that he had been attacked and was protecting himself

when he swiped at Iron Hawk and Thornton. He also points to his trial testimony

where he claimed that Iron Hawk and Thornton attacked him. He contends that he

feared for his safety and “used a reasonable amount of force to protect himself.”

[¶26.]       SDCL 22-5-9(1) permits self-defense:

             Any person, upon reasonable apprehension of threat of bodily
             injury, may make sufficient resistance to prevent an offense
             against his or her person or the person of any family or
             household member, or to prevent an illegal attempt by force to
             take or injure property in his or her lawful possession[.]

In this case, the jury was properly instructed on this defense. The instructions

informed the jury to determine whether Strozier had a reasonable apprehension of

threat of injury, and if so, whether he used reasonable force in defending himself.

[¶27.]       The jury heard evidence that Strozier was merely pushed to the

ground during the initial altercation. The jury also heard evidence that he then

went back to his motel room and obtained the knife before returning to the scene

and stabbing Thornton and Iron Hawk. Further, several eye witnesses testified

that he was not beaten until after the stabbings. Finally, the jury heard his

admission that he returned to the scene “to make the men respect him” and “to

prove a point.” The jury had sufficient evidence to reject Strozier’s claim of self-

defense.

[¶28.]       Affirmed.

[¶29.]       GILBERTSON, Chief Justice, and KONENKAMP, SEVERSON and

WILBUR, Justices, concur.




                                          -12-